                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:19-cv-375-MOC-DCK

DEMEATA O. WATSON ROBINSON,         )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                          ORDER
                                    )
DRIVEN BRANDS SHARED SERVS., )
ALEXANDER SMITH,                    )
                                    )
            Defendants.             )
____________________________________)

       This matter is before the Court on Plaintiff’s pro se Response to Motion re Motion to

Quash, Motion to Dismiss, and Motion to Reconsider Order and Judgment. (Doc. No. 21). On

January 30, 2020, this Court granted defendant’s motion to quash and motion to dismiss.

       Plaintiff’s pro se Response to Motion re Motion to Quash, Motion to Dismiss, and Motion

to Reconsider Order and Judgment, (Doc. No. 21), is DENIED. The Court correctly dismissed

Plaintiff’s action as barred by the applicable statute of limitations, and Plaintiff has not presented

any evidence showing the existence of rare circumstances warranting equitable tolling.

       IT IS SO ORDERED.


                                              Signed: February 14, 2020
